DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/21/22 has been entered.  Claims 1, 8, 10-12, 21, and 25 remain pending in the application, Claims 2-7, 9, 13-20, and 22-24 have been canceled, and Claims 26-31 are new.  Applicant’s amendments to the claims have overcome the objections and 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/21/21.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/21 and 2/4/22 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner. An updated annotation of the 12/12/19 IDS was also included indicating the consideration of KR 1-2015-0023712 based on the information provided in the response to office action. 

Response to Arguments
Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive. Applicant argues that Woltman fails to show or suggest both a “first waveguide substrate having a first planar surface: and a “media layer mounted to the first planar surface of the first waveguide substrate” because Woltman describes a single element i.e. bulk substrate 106a between the output coupler and the cross coupler.  However, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In Re Dulberg, 129 USPQ 348 (CCPA 1961).  Additionally, the coupler itself could technically be considered the medial layer because Woltman teaches the grating is formed in a material (aka media) which may be etched into or deposited on a substrate (col 6 lines 1-9).
Applicant further argues that Freeman does not cure the deficiencies of Woltman. Counsel's assertion that Freeman merely describes an output coupled formed from partial reflectors embedded in In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).  
Applicant further argues more particularly, that intermediate element 114 of fig 11 of Woltman is not embedded in a “media layer mounted to the first planar surface of the first waveguide substrate” because intermediate element 114 is formed in the upper surface of bulk substrate itself.”  First, the first planar surface was not defined in the claim and element 114 is technically mounted on the first planar surface 1110, without necessarily being on top of the waveguide, which is not required by the claim language.  Second, Woltman teaches that element 114 can be in or on the waveguide surface (col 5 lines 53-56).  
Applicant also argues that it would not be obvious to one of ordinary skill in the art to replace the SRG with a louvered mirror because Woltman specifically requires component 114 to be an SRG to form a SRG-VBG hybrid intermediate grating and then goes on to cite the benefits of such a combination.  However, the examiner believes this is an inaccurate assessment of the reference, because the beginning of the discussion on SRG-VBG hybrids, begins col 27 line 37 with "In accordance with certain embodiments".  Therefore, while this setup may provide all the benefits listed it is not the only setup that is taught by the reference, and Woltman teaches that the cross coupler could be a DOE (col 5 lines 33-39) and even suggests that it could be a mirror-based coupling element ( col 4 lines 24-27), as cited in the Non-Final Office Action.  

Claim Objections
Claim 21 is objected to because of the following informalities:  The claim depends on canceled Claim 7.  Appropriate correction is required. For examination purposes the claim will be treated as depending on Claim 1. 
Claims 28 and 29 are objected to because of the following informalities:  wherein is spelled incorrectly on the first line.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 10-12, 21, and 25 -31 are rejected under 35 U.S.C. 103 as being unpatentable over Woltman (US 9,791,690), previously cited, in view of Freeman et al (US 2007/0171329), previously cited.  
Regarding Claim 1: Woltman teaches an optical system (fig 11) comprising: a waveguide having a first waveguide substrate (106a) with a first planar surface (1110) and having a second waveguide substrate (106b) with a second planar surface parallel to the first planar surface (1108); a waveguide medium interposed between the first and second waveguide substrates (1120); an output coupler in the waveguide medium and configured to couple light out of the waveguide (116); a media layer (114) mounted to the first planar surface of the first waveguide substrate (1110, see col 6 lines 1-9 the surface reflective grating is etched into or deposited on a substrate- the media layer being the material deposited on the substrate, or alternatively the portion of the substrate that is etched1, either way it’s on the surface 1110); a cross coupler configured to direct the light towards the output coupler while expanding a pupil of the light (114, col 4 lines 11-15), wherein the cross coupler has a reflective axis that is oriented at a non-zero angle with respect to the first and second planar surfaces (col 6 lines 35-38) and an input coupler configured to direct the light towards the cross coupler (112, col 4 lines 5-8).  Woltman does not 
Regarding Claim 8: Woltman in view of Freeman discloses the invention as described in Claim 1 and Freeman further teaches wherein the louvered mirror comprises a partially reflective louvered mirror (¶38).
Regarding Claim 10: Woltman in view of Freeman discloses the invention as described in Claim 1 but does not specifically teach the output coupler comprising a set of volume holograms. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Woltman and Freeman with an output coupler comprising a set of volume holograms with a reasonable expectation of success because Woltman teaches the output coupler could be a DOE or an HOE (col 5 lines 3-39) and Woltman also teaches that volume holograms providing a high diffraction efficiency (col 28 lines 6-7).
Regarding Claim 11: Woltman teaches an optical system (fig 11) comprising: a waveguide having a first waveguide substrate (106a) with a first planar surface (1110) and having a second waveguide substrate (106b) with a second planar surface parallel to the first planar surface (1108); a waveguide medium interposed between the first and second waveguide substrates (1120); an output coupler in the waveguide medium and configured to couple light out of the waveguide (116); a media layer mounted to the first planar surface of the first waveguide substrate (114, see col 6 lines 1-9 the surface reflective grating is etched into or deposited on a substrate- the media layer being the portion of the substrate that is etched2, is on the surface 1110); an intermediate element configured to direct the light towards the output coupler while 
Woltman in view of Freeman does not specifically teach the output coupler comprising a set of volume holograms. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Woltman and Freeman with an output coupler comprising a set of volume holograms with a reasonable expectation of success because Woltman teaches the output coupler could be a DOE or an HOE (col 5 lines 3-39) and Woltman also teaches that volume holograms providing a high diffraction efficiency (col 28 lines 6-7).
Woltman in view of Freeman does not specifically teach the media layer being adhered to the first planar surface. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and combine them using an optically clear adhesive with a reasonable expectation of success because adhesives are well known in the art and Woltman, in discussing figure 8, talks about adhering surfaces together (col 16 line 62) and if it wasn’t optically clear it would modify the performance of the device. 
Regarding Claim 12: Woltman in view of Freeman discloses the invention as described in Claim 11 and Freeman further teaches wherein the louvered mirror comprises a partially reflective louvered mirror (¶38).
Regarding Claim 21: Woltman in view of Freeman discloses the invention as described in Claim 1, but does not specifically teach a media layer adhered to the first planar surface using optically clear 
Regarding Claim 25: Woltman in view of Freeman discloses the invention as described in Claim 1, and Woltman further teaches wherein the louvered mirror is laterally offset from the output coupler (see fig 1).  Further, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse,  86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not appear to modify the operation of the device as currently described.  
Regarding Claim 26: Woltman in view of Freeman discloses the invention as described in Claim 1, and Woltman further teaches wherein the media layer has a first surface facing the first planar surface and a second surface opposite the first surface, and wherein the louvered mirror extends from the first surface to the second surface of the media layer (114 is made of the media layer so the element extends the entire layer).  
Regarding Claim 27
Regarding Claim 28: Woltman in view of Freeman discloses the invention as described in Claim 27, but does not specifically teach the output coupler comprising a set of volume holograms in the waveguide medium. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Woltman and Freeman with an output coupler comprising a set of volume holograms in the waveguide medium with a reasonable expectation of success because Woltman teaches the output coupler could be a DOE or an HOE (col 5 lines 3-39) and Woltman also teaches that volume holograms providing a high diffraction efficiency (col 28 lines 6-7).
Regarding Claims 29 and 30: Woltman in view of Freeman discloses the invention as described in Claim 28 and further teaches wherein the set of volume holograms can be configured to couple the pupil of light out of the waveguide through the first waveguide substrate or the second waveguide substrate (col 4 lines 55-col 5 line 3, it can be reflective or transmissive). 
Regarding Claim 31: Woltman in view of Freeman discloses the invention as described in Claim 11, and Woltman further teaches wherein the media layer has a first surface facing the first planar surface and a second surface opposite the first surface, and wherein the louvered mirror extends from the first surface to the second surface of the media layer (114 is made of the media layer so the element extends the entire layer).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/25/22


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1As stated in the arguments above, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In Re Dulberg, 129 USPQ 348 (CCPA 1961).  
        2As stated in the arguments above, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In Re Dulberg, 129 USPQ 348 (CCPA 1961).